Citation Nr: 0308455	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  02-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for a pleural cavity injury of the left chest.

2.  Entitlement to an increased evaluation in excess of 40 
percent for thrombophlebitis with varicosities of the right 
leg.

3.  Entitlement to an increased evaluation in excess of 40 
percent for thrombophlebitis with varicosities of the left 
leg.

4.  Entitlement to an earlier effective date prior to October 
16, 1999, for an award of an increased evaluation for 
thrombophlebitis with varicosities of the right leg.

5.  Entitlement to an earlier effective date prior to October 
16, 1999, for an award of an increased evaluation for 
thrombophlebitis with varicosities of the left leg.

6.  Entitlement to an earlier effective date prior to October 
16, 1999, for an award of a total rating for individual 
unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney-
at-Law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to September 
1945.  His service records show that he is a World War II 
combat veteran of the Western European Theater and that his 
military decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2001 and August 
2001 by the Lincoln, Nebraska, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The June 2001 rating 
decision increased the veteran's ratings for his 
thrombophlebitis to 40 percent for each leg effective October 
16, 1999, and denied an increased rating for a pleural cavity 
injury of the left chest.  

The veteran's claim was remanded by the Board in June 2002.  


FINDINGS OF FACT

1.  The veteran does not have ulceration of his right leg.

2.  The veteran does not have ulceration of his left leg.  

3.  The veteran has not undergone pulmonary function testing; 
he indicated that he did not want to appear for examinations 
scheduled in November 2002 which would have measured his 
pulmonary functioning.  

4.  The veteran filed his claim for an increased rating for 
his thrombophlebitis with varicosities of the right and left 
legs and a TDIU on October 16, 2000.  

5.  The new regulations for cardiovascular diseases, 
including Diagnostic Code 7121 for post-phlebitic syndrome of 
any etiology, went into effect on January 12, 1998.


CONCLUSIONS OF LAW

1.  Entitlement to an increased rating for thrombophlebitis 
with varicosities of the right leg from 40 percent is denied.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7120, 7121 (2002). 

2.  Entitlement to an increased rating for thrombophlebitis 
with varicosities of the left leg from 40 percent is denied.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7120, 7121 (2002).

3.  Entitlement to an increased rating for a pleural cavity 
injury of the left chest from 40 percent is denied.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6843 (2002).

4.  Entitlement to an effective date prior to October 16, 
1999, for an increased rating to 40 percent for 
thrombophlebitis with varicosities of the right leg is 
denied.  38 U.S.C.A. § 5110 (a), (b)(2) (West 2002); 
38 C.F.R. § § 3.114 (a), 3.155, 3.400(o) (2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (new diagnostic criteria in 
effect as of January 12, 1998).  

5.  Entitlement to an effective date prior to October 16, 
1999, for an increased rating to 40 percent for 
thrombophlebitis with varicosities of the left leg is denied.  
38 U.S.C.A. § 5110 (a), (b)(2) (West 2002); 38 C.F.R. 
§ § 3.114 (a), 3.155, 3.400(o) (2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (new diagnostic criteria in effect as of 
January 12, 1998).  

6.  Entitlement to an effective date prior to October 16, 
1999, for a TDIU is denied.  38 U.S.C.A. § 5110 (a), (b)(2) 
(West 2002); 38 C.F.R. § § 3.114 (a), 3.155, 3.400(o) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records show that he sustained 
multiple penetrating shell fragment wounds to his left 
posterior chest in February 1945.  Treatment included a left 
posterior thoracotomy in which his spleen and various foreign 
bodies were removed and his diaphragm was sutured.  In July 
1945, his thoracotomy wound was examined and characterized as 
well-healed and was observed to pull upward when he coughed.

Review of his service medical records show that while engaged 
in combat in France on February 27, 1945, he was accidentally 
wounded in a "friendly fire" incident in which he was struck 
by fragments from an exploding American mortar grenade. The 
records show that he incurred a penetrating wound of his left 
posterior chest and abdomen, with the entry point of the 
missile at the level of his 10th rib interspace. The missile 
track went superiorly and medially, entering through the 10th 
rib mid-posteriorly and perforating the diaphragm without 
entering the lung, entering the spleen at the contiguous part 
and emerging from the spleen's hilum to lodge between layers 
of the gastrosplenic ligament.

Treatment of the veteran's wound involved a left posterior 
thoracotomy in which his lacerated spleen and foreign bodies 
were removed and his diaphragm sutured.  An incision was made 
over the 10th rib to resection the anterior portion of the 
rib to 3 centimeters posterior to angle.  A 5-centimeter tab 
in the diaphragm was enlarged and his spleen and foreign 
bodies were removed.  The diaphragm was sutured and the chest 
closed with sutures.  According to the records, the veteran 
tolerated the procedure well.  Thereafter, the records show 
that complications arose with regard to bilateral 
thrombophlebitis of the lower extremities related to the 
shell fragment wound but no complaints pertaining to his 
chest wound or adjacent musculature were reported by the 
veteran.

The report of a July 1945 medical examination shows that the 
veteran's thorax displayed symmetrical and normal respiratory 
movements.  There was a scar over his left 10th rib secondary 
to surgery.  The removed section of his 10th rib was not 
regenerated.  The abdominal wall was well-supported with no 
palpable abdominal tumors, and no abnormal scars, tenderness 
or rigidity.  Examination of his muscular system revealed 
some atrophy of the intercostal muscles between his 10th left 
interspace.

In an October 1945 rating decision, the RO granted service 
connection for a shell fragment wound, to the left posterior 
chest, and assigned a 30 percent rating.  The RO also granted 
service connection for thrombophlebitis of the right and left 
legs, assigning a 30 percent rating for the right leg, and a 
10 percent rating for the left leg.  

The reports of VA examinations conducted in December 1946 and 
April 1947 do not show a diagnosis of a muscle injury to the 
veteran's abdomen or any complaints from him of 
symptomatology relating to such.  The examiner who wrote the 
December 1946 examination report indicated that this was the 
first medical examination that the veteran received since his 
separation from active duty.

In a May 1947 rating decision, the RO granted an increased 
rating for thrombophlebitis of the left leg to 30 percent.  

A VA medical report dated in February 1951 provided a 
diagnosis of scars, shell fragment wounds and postoperative, 
penetrating wound, left chest, with residual chronic adhesive 
pleuritis.  

The report of a September 1990 VA examination shows an 
assessment of status post chest wound, well-healed, no 
symptoms.

The veteran was hospitalized at a private hospital for his 
deep venous thrombosis in November 1999.  He was receiving 
Heparin, and switched over to Coumadin.  

VA Medical Center treatment records from 1999-2002 show that 
the veteran was seen for his thrombophlebitis.  The evidence 
does not show that he had ulceration during this time.  

The veteran submitted a claim for an increased rating for his 
thrombophlebitis, and a TDIU on October 16, 2000.  

In August 2001, the veteran underwent a private medical 
examination by Dr. V. G.  The examiner reviewed the veteran's 
medical history, noting that in 1945 he sustained a shell 
fragment wound in which the missile entered his left lower 
thoracic area at or just behind the mid-axillary line, 
transversing and damaging several ribs including the 
intercostal muscles, and then went through his diaphragm and 
injured his spleen.  He noted that the veteran underwent 
debridement of the rib fragments, repair of his diaphragm, 
removal of shell fragments from his upper left quadrant and a 
splenectomy.  He noted that the veteran had had no signs of 
symptoms of defect of abdominal wall muscles."

Examination revealed intact rectus and abdominal wall 
muscles.  He commented that during the veteran's 
convalescence, he had complications including bilateral 
phlebitis, which had set up a picture of venous insufficiency 
over the years.  He stated that the veteran was treated with 
Sigvaris stockings and had had heavier support hose than he 
currently was using.  He stated that he had swelling that had 
become more prominent.  He stated that the veteran had 
apparently had episodes of more active phlebitis and 
apparently at least two ulcerations.  The veteran noted 
increased swelling recently, and had been very limited at how 
much activity or walking he had been doing.  Examination 
showed bilateral varicose veins in the legs with right ankles 
and into the proximal feet.  He had the varicosities, but no 
threatened ulcerations at this point.  The lungs were clear 
with no reasonable excursion.  The heart was regular with no 
murmurs or extra sounds.  

The veteran had occasional minimal or brief lower precordial 
chest pain, not really pleuritic.  His wind was described as 
"fair" although at times he felt that it was a little 
short.  There was no current history of palpitations although 
the examiner noted mention in the record of tachy arrhythmia.  

His impression was venous insufficiency, status-post 
bilateral thrombophlebitis; distal edema and redness; 
previous shell fragment injury, left posterior thorax, at 
about the 10th interspace with injury of ribs, diaphragm and 
spleen (no specific mention of rectus abdominis or external 
oblique injury and none related clinically); history of 
recent hypertension; and chronic Coumadin therapy.  In his 
commentary, Dr. G stated that at this point he could not 
define any specific injury to the veteran's rectus abdominis 
or external oblique muscles.  However, he further stated that 
this was not to say that there was no actual injury from the 
shell fragments after having crossed from the posterior 
thorax wall, diaphragm, spleen and to the inner aspect of the 
abdominis and abdominal wall but he did not find specific 
mention of this in the available records clinically. 

He also stated that the veteran's venous insufficiency had 
gotten worse over the years.  He thought that the veteran 
needed heavier support or compression stockings.  

The veteran underwent a VA examination for his arteries and 
veins in January 2001.  Examination showed swelling of both 
lower extremities, extending up to the thighs, more on the 
right than the left.  Examination of the right leg showed 
enlarged palpable varicose veins extending from the region of 
the foot to the thigh.  Changes in the skin of the leg were 
noted in the form of hyperpigmention.  The medial aspect of 
the ankle had an area of about 3-5 cm. with scaling of the 
skin, with darker pigmentation on the medial aspect.  Pitting 
edema was extending up to the knee.  Dorsalis pedis and 
posterior tibial pulses were palpable.  The foot had a dusky 
appearance.  Examination of the left leg showed palpable 
enlarged varicose veins noted extending from the foot to the 
thigh.  There were skin changes from stasis in the form of 
hyperpigmentation over the leg.  The medial aspect of the 
left ankle showed a small area of skin, with scaling and 
hyperpigmentation.  No ulcerations were noted on either legs.  
Diagnoses were chronic deep vein thrombosis, nonocculsive, 
lower extremities, and chronic venous insufficiency.  

The veteran underwent a VA respiratory examination in January 
2001.  The veteran denied having fever or chills, but had 
occasional night sweats.  No weight gain or loss was noted.  
There was no daytime hypersomnolism, and no hemoptysis.  The 
veteran was on Coumadin.  Examination showed no pedal edema 
and no jugular venous distention.  The chest x-ray showed the 
cardiac silhouette to be normal in size.  The mediastinal 
silhouette and pulmonary vessels were within normal limits.  
The lungs were hyperinflated.  Mild interstitial thickening 
was also noted, suggesting chronic obstructive pulmonary 
disease.  There was eventration of the left hemidiaphragm 
posteriorly, which was unchanged from the previous 
examination.  There was no evidence of focal infiltrate or 
pulmonary edema.  No bony abnormalities were seen.  The 
impression was probable COPD and chronic scarring in the left 
lung base.  Diagnoses were chronic deep venous thrombosis of 
both lower extremities, with chronic venous insufficiency, 
and status post splenectomy, pleural effusion in the 1940s.  

The veteran underwent a VA general medical examination in 
January 2001.  The veteran stated that over the last two 
years, his swelling had been getting worse.  He was placed on 
Coumadin in November 1999.  He was also taking Nifedipine.  
He stated that he wore compression stockings and reported 
that the pain and swelling of both legs was getting 
progressively worse.  He stated that he could hardly walk, 
and was using special shoes with inserts.  The swelling was 
in both legs, more on the right side than the left, and was 
becoming worse.  He reported that he was unable to exercise 
or walk, and was not able to perform his daily activities as 
before.  He complained of pain in his legs and aching in the 
heels and arches of both feet.  He had an abnormal sensation 
like a twitch in the region of his ankles.  The swelling in 
the legs was worse on standing, and was relieved somewhat 
with elevation of the feet.  He noticed that he had been 
having difficulty fitting his shoes, because of the swelling.  
Examination showed that deep tendon reflexes were normal.  
Diagnosis was chronic deep vein thrombosis, nonocclusive, 
lower extremities with venous insufficiency.  

The veteran was scheduled for VA examinations in November 
2002 for his heart and for respiratory diseases, but the 
veteran's representative canceled the examinations, saying 
that the veteran did not want those examinations.  


Analysis

Relevant Laws and Regulations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted. Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the August 2001 Statement of 
the Case as well as the October 2001Supplemental Statement of 
the Case.  In these documents, the RO also provided notice of 
what evidence it had considered.    

In July 2002, the RO sent the veteran a VCCA letter.  In said 
letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded VA examinations to determine the current severity of 
his thrombophlebitis and pleural cavity injury of the left 
chest.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2002), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).


 Entitlement to increased evaluations in excess of 40 percent 
for thrombophlebitis with varicosities of the right and left 
legs

Regarding post-phlebitic syndrome of any etiology with the 
following findings attributed to venous disease: With massive 
board-like edema with constant pain at rest, then a 100 
percent rating is assigned.  With persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, then a 60 percent rating is assigned.  
With persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration, then a 40 percent rating 
is assigned.  With persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema, then a 20 percent rating is assigned.  
With intermittent edema of extremity or aching and fatigue in 
the left after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, then a 10 percent rating is assigned.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (new diagnostic criteria in 
effect as of January 12, 1998).  

There is a note at the end of the diagnostic code which 
indicates that these evaluations are for involvement of a 
single extremity, and if more than one extremity is involved, 
each extremity is to be evaluated separately and combined 
(under § 4.25) using the bilateral factor (§ 4.26) if 
applicable.

For the veteran to be entitled to an increased rating for his 
thrombophlebitis with varicosities from 40 percent for either 
leg, the evidence must show persistent edema or subcutaneous 
induration, statis pigmentation or eczema, and persistent 
ulceration.  In the veteran's case, the evidence does not 
show persistent ulceration.  When the veteran was seen by Dr. 
V. G. in August 2001, he noted that the veteran had had at 
least two ulcerations.  However, examination showed no 
threatened ulcerations.  Also, at the veteran's January 2001 
VA examination for his arteries, no ulcerations were noted on 
either leg.  No evidence of ulceration was seen in the 
veteran's VA Medical Center treatment records either.  
Although the examiner at the January 2001 VA examination did 
not have the veteran's claims file, this would not have an 
effect on determining whether or not the veteran had 
ulcerations or not.  Also, when the veteran was scheduled for 
a VA examination in November 2002, he cancelled his 
examination saying he did not want it.  
 
In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, without evidence of persistent 
ulceration, the preponderance of the evidence is against the 
veteran's claims.  Therefore, an increased rating from 40 
percent for the veteran's thrombophlebitis of the right leg 
is denied.  Similarly, an increased rating from 40 percent 
for the veteran's thrombophlebitis of the left leg is denied. 




Entitlement to an increased evaluation in excess of 40 
percent for a pleural cavity injury of the left chest.

The veteran's disability was originally rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6818 for "residuals of an injury to 
the pleural cavity."  However, the rating criteria for 
respiratory disorders were changed effective October 7, 1996, 
and the veteran initiated his claim for an increased rating 
after such date.  The Board finds that the veteran's 
disability is now best rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6843, for traumatic chest wall defect.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6843, a general 
rating formula for restrictive lung disease is applied.  A 60 
percent disability rating is warranted for forced expiratory 
volume in 1 second of (FEV- 1) of 40 to 55 percent predicted, 
or; a ratio of forced expiratory volume in 1 second to forced 
vital capacity (FEV- 1/FVC) of 40 to 55 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardio respiratory limit).  

The evidence does not show that the veteran has undergone 
pulmonary testing.  He was scheduled for a VA examination in 
November 2002, but canceled the examination, saying he did 
not want it.  The record shows that in July 2002, the veteran 
was informed that it was important for him to appear for his 
scheduled examinations.  Without the results from pulmonary 
testing which would have been obtained from the November 2002 
scheduled examination, the veteran's disability can not be 
rated under Diagnostic Code 6843.  As the Court has noted, 
the duty to assist is not always a one-way street. Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  Accordingly, the 
veteran's claim for an increased rating for a pleural cavity 
injury of the left chest must be denied.

It is pointed out that the veteran is not entitled to a 
separate rating for a muscle injury because at his August 
2001 VA examination, the examiner stated that the veteran did 
not have any signs or symptoms of defect of abdominal wall 
muscles.  Also, a note at the end of the general rating 
formula instructs that involvement of Muscle Group XXI will 
not be separately rated. 

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

While the veteran's thrombophlebitis and pleural cavity 
injury have had some consequences with regard to his 
employment, his disabilities do not have unusual 
manifestations and do not affect employment in ways that are 
not already taken into account under the provisions of the 
rating schedule.  It is important to note that, under the 
provisions of  38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's thrombophlebitis and pleural cavity injury of 
the left chest.  The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  


Entitlement to an earlier effective date prior to October 16, 
1999,
 for the grant of 40 percent ratings for thrombophlebitis 
with varicosities of the right and left legs, and a TDIU..

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
38 C.F.R. § 3.114(a).  

Specifically, the effective dates of awards under 38 C.F.R. § 
3.114 are assigned as follows:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

38 C.F.R. § 3.114(a).

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if a 
claim is received within one year from that date, otherwise 
the effective date shall be the date of receipt of the claim, 
or date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2002).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims, either formal or 
informal, for benefits.  The VA is required to identify and 
act on informal claims for benefits. 38 U.S.C.A. § 5110(b)(3) 
(West 1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2001); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  Specifically, 
the date of an outpatient or hospital examination or 
admission to a VA or hospital will be accepted as the date of 
receipt of an informal claim for increased benefits. 38 
C.F.R. § 3.157 (2002).  However, among other requirements are 
that the informal claim must identify the benefit sought, and 
a timely formal claim must follow the informal claim. 38 
C.F.R. § 3.155 (2002); Williams v. Gober, 10 Vet. App. 447 
(1997).

Ordinarily, unless the veteran had filed an informal claim, 
he would not be entitled to an effective date earlier than 
October 16, 2000, for the 40 percent ratings for his 
thrombophlebitis in each leg and the TDIU.  That is because 
October 16, 2000, was the date that he filed his claim for 
increased ratings and a TDIU.  
38 C.F.R. § 3.400 (o).  

However, as noted in the above discussion regarding the 
veteran's thrombophlebitis, the new diagnostic criteria for 
cardiovascular diseases went into effect on January 12, 1998.  
In its June 2001 rating decision, the RO granted increased 
ratings to 40 percent for the veteran's thrombophlebitis in 
each leg effective October 16, 1999, under Diagnostic Code 
7821 of the new criteria.  He was also granted a TDIU 
effective October 16, 1999, because this was the date of the 
increase in disability.  As the veteran initiated his claim 
more than one year after the January 12, 1998, effective date 
change, he was entitled to an effective date one year before 
the October 16, 2000, receipt of claim, i.e., October 16, 
1999.  38 C.F.R. § 3.114 (a).  

In January 1991, the RO denied the veteran's claims for 
increases in his service-connected thrombophlebitis, as well 
as for his TDIU.  The veteran did not appeal said 
determination, making it final.  38 U.S.C.A. § 7105.  The 
evidence does not show that the veteran submitted an informal 
claim under 38 C.F.R. § 3.157 after January 1991.  
Specifically, the VA Medical Center treatment records do not 
show treatment between January 1991 and October 16, 1999, for 
the veteran's thrombophlebitis, or evidence of 
unemployability.  Thus, without evidence of an informal 
claim, the October 16, 1999, effective date is correct for 
the 40 percent ratings for the thrombophlebitis with 
varicosities of the right and left legs, as well as for the 
TDIU, as this was the effective date that the 
thrombophlebitis increased in severity.  

As the preponderance of the evidence is against the veteran's 
claims, entitlement to an earlier effective date prior to 
October 16, 1999, for a 40 percent rating for 
thrombophlebitis with varicosities of the right leg is 
denied, as is an earlier effective date prior to October 16, 
1999, for a 40 percent rating for thrombophlebitis with 
varicosities of the left leg.  Also, an earlier effective 
date prior to October 16, 1999, for a TDIU is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  



ORDER

An increased rating for thrombophlebitis with varicosities of 
the left leg from 40 percent is denied.

An increased rating for thrombophlebitis with varicosities of 
the right leg from 40 percent is denied.

An increased rating for a pleural cavity of the left chest 
from 40 percent is denied.  

An effective date prior to October 16, 1999, for a 40 percent 
rating for thrombophlebitis with varicosities of the right 
leg is denied.

An effective date prior to October 16, 1999, for a 40 percent 
rating for thrombophlebitis with varicosities of the left leg 
is denied.  

An effective date prior to October 16, 1999, for a TDIU is 
denied.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

